60 F.3d 821NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
John E. CALDWELL, Plaintiff-Appellant,v.Michael J. CAVANAUGH, Commissioner, South CarolinaDepartment of Probation, Parole and Pardons, individuallyand officially;  Raymond J. Rossi, member of the SouthCarolina Department of Probation, Parole and PardonServices, individually and officially;  J.P. Hodges, memberof South Carolina Department of Probation, Parole and PardonServices, individually and officially;  Willie E. Givens,Jr., member of the South Carolina Department of Probation,Parole and Pardon Services, individually and officially;  J.Rhett Jackson, member of the South Carolina Department ofProbation, Parole and Pardon Services, individually andofficially;  J.F. Elliott, member of the South CarolinaDepartment of Probation, Parole and Pardon Services,individually and officially;  Marion Beasley, member of theSouth Carolina Department of Probation, Parole and PardonServices, individually and officially;  Lee R. Cathcart,member of the South Carolina Department of Probation, Paroleand Pardon Services, individually and officially,Defendants-Appellees.
No. 95-6464.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 22, 1995.Decided:  July 13, 1995.

John E. Caldwell, Appellant Pro Se.
Carl Norman Lundberg, SOUTH CAROLINA DEPARTMENT OF PROBATION, PAROLE & PARDON SERVICES, Columbia, SC, for Appellees.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Caldwell v. Cavanaugh, No. CA-94-288-3-OBD (D.S.C. Feb. 17, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.